Title: From Thomas Jefferson to George Rogers Clark, 8 September 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond Sepr. 8th. 1780.

Your Letters of July by Mr. Randolph came safe to hand. In a former letter to you on the Subject of this summer’s operations (which I hear you never received) I informed you that the County Lieutenants to whom I had referred to determine on a plan of co-operating with their militia had estimated the expence at 1,995,000 pounds, a greater sum than we had in our treasury, could every other demand of money for government have been suspended. This of course negatived the attempt on a large scale for this season: and indeed no wealth of which we have a prospect will enable us to undertake an expedition on their estimate, while the war continues to the Eastward. I have no doubt however but this estimate might by a judicious hand be greatly abridged. Thus disappointed of our first wish, we determine to order 280 militia out with Colo. Crockets men, who tho’ principally intended to be stationed at posts, were yet made subject to your orders and expected to be employed by you in active enterprizes as long as the season would admit. Colo. Crocket will now march within a few days. In order that you might be supplied with provisions from the inhabited country between the blue ridge and Ohio, a Commissary and Quartermaster (Mr. Boush) was appointed at Winchester and another (Evan Baker) in Washington with orders to forward their provision to you. From the former I have heard nothing. The latter is preparing necessaries for Colo. Crocketts march. Our late misfortunes to the Southward will be related to you by Mr. Randolph. They occasion great calls on our militia and will compleatly disable us from further strengthening you this season. I am to ask the favor of you to countersign all demands for money which arise under you. We have been obliged to decline many, which very possibly might be just, because they were drawn by persons unknown to us, and for services perhaps not authorized by you. The Militia accounts incurred in the expedition you are now engaged in must come to the auditors authenticated in the same way. Some Draughts brought by Mr. Randolph have been rejected for this reason. Yours and Major Slaughters are duly honoured. There happened an unlucky circumstance for the owners of the latter. The assembly had raised the price of land by a law which was not to take place but on my receiving a certain matter of information and then proclaiming it. I happened to be from this place a fortnight.  During my absence this information came, as did Mr. Randolph. He had occasion to leave town. I returned and witheld the proclamation two days waiting for his return that the peoples orders might be paid off and their money laid out as they had directed in lands at the old price. Unluckily he did not come for several days, and we were obliged to proclaim the law, which put it out of our own power to relieve them.
As to the choice of the situation on the Missisippi we leave it still, as before, to yourself altogether. I wish it were possible to engage the Piankishaws in war against the British Indians. Should the ammunition sent and to be sent this year to the Westward be insufficient, we will send a further quantity if desired by you. I am Sir with great esteem & respect Your most obedt. hble Servant,

Th: Jefferson

